Case 1:20-cv-04655-AMD-LB Document 5 Filed 11/10/20 Page 1 of 4 PageID #: 31




 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                      X
 MATTEG NANIA,

                         Petitioner,                      MEMORANDUM AND ORDER
        -against-
                                                          20-CV-4655(AMD)
AMKC WARDEN MICHELLE HALLET,

                         Respondent.


ANN M.DONNELLY, United States District Judge:

        On September 28, 2020, the petitioner, who is currently detained at the Anna M. Kross

Correctional Facility ("A.M.K.C.")on Rikers Island, brought this pro se action styled as "A

Common Law Petition for Writ of Habeas Corpus." (ECF No. 1 at 2.)' The petition was filed

on a form petition for habeas corpus petitions brought pursuant to 28 U.S.C. § 2254, and the

petitioner paid the $5 filing fee for such petitions. As explained below, because this Court does

not have jurisdiction over the petitioner's challenge to his state court criminal proceedings, and

because the petitioner has not exhausted state remedies, the petition is dismissed.

                                           BACKGROUND

        The petitioner states that he is detained pursuant to a pending criminal action in the New

York State Supreme Court, Kings County under CR-016821-20KN.- (ECF No. 1 at 2.) The




'The Court refers to the pre-printed pages on the form petition, which do not correspond to the pages
assigned by the Electronic Case Filing system.
^ The New York State Unified Court System database names the petitioner as a defendant in case number
01324-2020. See Case Details - Summary, New York State Unified Court System,
https://iapps.courts.state,ny.us/webcrim_attorney/Detail?\\>hich=case&docketNumber=NUqiqTRj_PL US
 oEzBSm YpgjVig==&courtType=S&countyId=Mx3NDQ8QLq7VMaHuMnNJWw==&docketId=s20BD
EFxwnEc2MBq3udGYw==&docketDseq=wJ2/4du}NximNDMJSADcTA==&defendantName=Nania,+
Matteo&county=KINGS&court=Kmgs+Supreme-^Court+-
+Criminal+Term&recordType=C&recordNum=BU_PLUS_ghyszLyficSvJz3Aj76Q== (last visited Nov.
10, 2020).
Case 1:20-cv-04655-AMD-LB Document 5 Filed 11/10/20 Page 2 of 4 PageID #: 32




petitioner alleges three discrete bases for his habeas claims: (i)that he was arrested without the

government making a '"'{bonafide\ claim,"(ii) that he was represented by a public defender

despite having "rejected" this representation and (iii) that, by virtue of his current detention, he is

"suffering punishment without a proven crime." {Id. at 6-7, 9-10.) The petitioner further alleges

that his "right to a speedy trial and process" was impaired when he was "denied [his] right to

present [his] claims ... directly," and also references an injury he suffered during an arrest.

{Id. at 6, 10.) The relief the petitioner seeks is that he "be permitted to stand unimpaired in his

own garb as a free man before a jury of his peers to adjudicate his matter." {Id. at 15.)

       In a subsequent letter to the Court(ECF No. 4.), the petitioner asserts a series of claims

against corrections officers at the A.M.K.C. facility and requests documents from Maimonides

Hospital.

                                           DISCUSSION


       This Court cannot grant the petitioner the relief he seeks because it has no jurisdiction

over ongoing state criminal proceedings. See Younger v. Harris, 401 U.S. 37(1971). Under the

Younger abstention doctrine, federal courts may not interfere with pending state court criminal

actions, absent some extraordinary circumstance such as bad faith or harassment. See id. at 49.

The petitioner has not alleged bad faith prosecution or harassment. Should he believe that his

right to a speedy trial or to represent himself in his criminal proceeding or some other

constitutional right has been violated, the petitioner is free to raise these concerns in the criminal

proceeding.

       Moreover, it is not clear that the petitioner seeks relieffrom custody, and he does not

establish any grounds for challenging his detention prior to trial. Although the petitioner styles

his submission as a "Common Law Petition," the common law writs have been replaced and
Case 1:20-cv-04655-AMD-LB Document 5 Filed 11/10/20 Page 3 of 4 PageID #: 33




superseded by the statutorily constructed writ of habeas corpus available under 28 U.S.C.
§ 2241.^ Section 2241 permits habeas corpus review for state prisoners "in custody in violation
of the Constitution or laws or treaties of the United States." 28 U.S.C. § 2241(c)(3). While 28
U.S.C., Section 2241 does not by its own terms require the exhaustion of state remedies as a
 prerequisite to the grant offederal habeas relief, decisional law has superimposed such a
 requirement in order to accommodate principles offederalism." U.S. ex rel. Scranton v. New
 York, 532 F.2d 292, 294(2d Cir. 1976);see also Braden v. 30th Judicial Circuit Court,410 U.S.
 484,489-91 (1973)(permitting a state detainee to bring a federal habeas case to challenge his
 lengthy pre-trial detention because he had previously presented his speedy trial claim to the state
 court). The petitioner does not assert that he raised his constitutional claims in the New York
 state court.

                                             CONCLUSION


         As this Court does not have jurisdiction over the petitioner's challenge to his state court
 criminal proceedings, and the petitioner has not exhausted state remedies, the petition is
 dismissed. A certificate of appealability will not issue as the petitioner has not made a
 substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2). The court
 certifies pursuant to 28 U.S.C. § 1915(a)(3)that any appeal from this order would not be taken in
 good faith. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




  3 The petitioner used the form for 28 U.S.C. § 2254, which permits state prisoners in custody pursuant to
  state courtjudgments to challenge their custody in federal court. The petitioner                 1^^^
  detention rather than in custody pursuant to a judgment of conviction. Accordingly, 28 U.S.C. § 2241,
  rather than § 2254, is applicable.
Case 1:20-cv-04655-AMD-LB Document 5 Filed 11/10/20 Page 4 of 4 PageID #: 34




       The Clerk of Court is respectfully directed to send a copy of this Order to the petitioner,

along with the form for filing a civil rights complaint and an informa pauperis application and

Prisoner Authorization.


       SO ORDERED,


                                               s/Ann M. Donnelly
                                             ANN M. DONNELLY
                                             United States District Judge

Dated: Brooklyn, New York
       November 10, 2020
